A0245B (Rev. ll/16) Judginent in a Crimi`nal Case

 

 

 

 

Sheet l
UNITED STATES DISTRICT COURT
Western -District of Washington
UNITED STATES OP` AMER_[CA JUDGMENT IN A CRIMINAL CASE
v.
Hector Gonzalez~l\/Iondragon ' ' Case Nurnber: 2:18CR00276]LR~00l
USM Number: 49312-086
n Christopher Sanders
Defendant’s Attorney '
THE I)EFENDANT:

pleaded guilty to count(s) l of the Inforrnation.
|:| pleaded nolo contendere to count(s)

 

Whi'ch Was accepted by the court
[| Was found guilty on count(s)

 

after a plea of not guilty.
The.defendant is adjudicated guilty of these offenses:
T_itle & Section Nature of Offen'se 7 ' Offense Ended Count
8 U.S.C. §§1326(a)`and Illegal Reentry .After Deportation _ 11/13/2018 l ,
1326(b)(l) ` `

The defendant is sentenced as provided _in pages 2 through 4 of this judgment The sentence is imposed pursuant to
the Sentencing Ref`orm Act of 1984. ' t

l:| The defendant has been found not guilty on count(s) n

 

l:| Count(s) |:l is |:| are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States_ attorney for this district Virithi_n _30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and_ special assessments imposed by this judgment are_fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

` bound

Assis Uni`te sites Attoi'ney

lis/l

Date fimpesiiiono guegrrient “\ 6 n (\ ‘*'
' \ \/\_>i §LJS[

S ignature \o[~"...ludge

The Honorable Jaines L. Robart

United States . istrict Judge
Nalne and Titlc of J dgc

ic i\£im\ zo\f>i _

 

Date

 

A0245B (Rev. l 1116) Judginent in a Criminal Case
Sheet 2 -~ Imprisonment -

 

 

Jiidgment - Page 2 of 4

DEFENDANT: Hector Gonzalestondragon
CASE NUMBER: 2:]_8CR00276JLR~001

y i;MPRIsoNMENT
The defendant is hereby committed to the custody ofthe_ United States' Bureau of Prisons to be imprisoned for a total term of:'

']"'i mm-W\$.

i:|' The court makes the following recommendations to the Bureau of Prisons:

|Z|/ The defendant is remanded to the custody of the United States Marshai.

|:i The defendant shall surrender to the United States Marshal for this district:
i:i, at |:| a.m. |:i p.m. on `
[i as notified by the United States Marshal. n

 

|I -The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons: '
[| before 2 p.m. on ` ' n l '
ij as notified by the United States Marshal§

 

[:| as notified by the Probation or Pretrial S`e_rvices Oft`ice.

 

 

 

 

_ RETURN
l have executed this judgment a_s follows:
Defendant delivered on ' - to ‘
at , Witli a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DE.PUTY UNITED STATES MARSHAL

 

A0245B (Rev. l l/ 16) Judginent in a'Criminal Case
' Sheet 5 _ Cri`minal Monetary Penalties

 

. Ji.iclginent _ Page 3 of 4
, DEFENDANT: Hector Gonzalez-Mo'ndragon '

CASE NUi\/IBER: \2:18CR00276JLR-001
CR_IN[INAL MONETARY PENALTIES. ‘

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .]VTA Assessment* Fine _ Restitu.tion
TOTALS $ 100 l N/A Waived N/A

l:| The determination of restitution is deferred until . An_AmendedJudgmenr in a Criminai Case (AO 245 C)
,will be entered after suchdetennination. -

l:l The defendant must make restitution (inoluding community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal '
victims must be paid before the United States is paid.

Name of Payee 1 _ Total Loss* Restitution Ordered Priority -or Percentage

 

ToTALs " s 0.00 $ 0.00

[:i Restitution amount ordered pursuant to plea agreement $

 

l:i The defendant must pay interest on restitution and a fine of inoie than $2 500, unless the restitution oi fine is paid in full before
the fifteenth day after the date of the judgment pursuant to 18 U. S. C. § 3612(£) All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default pursuant to 18 U. S C. § 3612(g)

` E The court determined that the defendant does not have the ability to pay interest and it` is ordered that:
7 i:| the interest requirement is waived for the i:i fine i:i restitution
i:i the interest requirement for the |:| fine l:| 7 restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become.able to' pay a fine and, accordingly, the imposition n
of a fine is waived.

* Justice for Victims of Traffioking Act of 20 l 5, Pub. L. No. 114- 22.
'** Findings for the total amount of losses are required under Chapters 109A, llO‘, llOA and llBA of Title 18 for
offenses committed on or after Septembei 13, 1994, but before Apri123, 1996.

 

A024SB (Rev-. ll/16) Judgment in a Criminal Case
Sheet 6 _ Scl'iedu[e of Payinents

_ n 7 .ludgment - Pagc 4 df-T
DEFENDANT: Hector GonzaleZ-Mondragon

CASE NUMBER: 2118€R00276]LR-00]
SCHE])ULE OF P_AYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 9810].

During the period of imprisonment no less than 2'5% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised 'release,' in monthly installments amounting to not less than iO%_of the defendants gross
- monthly household income, to commence 30 days after release from imprisonment_.

i:i Dui'ing the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States .Attorney's Office of any
material change in_the defendants financial circumstances that might affect the ability to pay restitution

_ Un]e`ss the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary

penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

I:l .ioint and Several

Defendant and Co-Defendant Names and Case Nurnbers endedng defendant numbei~), Total Amount, Joint and Several

Amount, and corresponding payee, if appropriate
/

The defendant shall pay the cost of prosecution _
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

